Interim Decision #1795

MATTER

or Wv

In Visa Petition Proceedings
A-13743684

Decided by District Director Arne 18, 1967
Since vocational counseling, which requires a college degree at the 4-year level

as a minimum requirement for entry into that field, is a profession within the
meaning of section 101(a) (82) of the Immigration and Nationality Act, as
amended, and beneficiary is a cpialbled vocational counselor, having an M.A.
degree in education with a major in counseling and guidance as well as experience in the field, a visa petition is granted to accord her preference classification

under section 203. (a) (3) of the Act as a vocational counselor (rehabilitation).

The petition was filed to accord third preference classification to the
beneficiary as a member of the professions based upon her qualifications
as a vocational counselor (rehabilitation). The beneficiary is a female,
born in Shantung, China, a citizen of the Republic of China, age 29,
presently residing in Mt. Rather, Maryland, with her husband.
The beneficiary received her bachelor of science degree in education
from Taiwan Normal University, Taipei, Taiwan, in 1962, and master's

degree in education from Miami University, Oxford, Ohio, in June
1965. Her major field of study was counseling and guidance. She was
employed as a teacher and counselor from September 1961 to July 1963

by the Taiwan School for the Blind and Deaf, Taipei, Taiwan; from
September 1964 to June 1965 as a graduate assistant, helping the professors organize teaching material in the field of mental retardation,
and participated in a research project on the mentally retarded programs offered by the colleges and universities in the United States by
Miami University, Oxford, Ohio; from September 1965 to February
1966 as 'assistant residence director, providing guidance and counseling
for student with academic and personal problems by the Catholic
University of America, Washington, D.C.; and from April 1966 to
present as a vocational rehabilitation counselor by the District of
Columbia, Department of Vocational Rehabilitation, Washington,
D.C. The beneficiary intends to engage in her profession in the -United
States. .
459

Interim Decision #1795
Under section 212(a) (14) of the Immigration and Nationality Act,
as amended, a third preference immigrant is ineligible for an immigrant visa and for admission to the United States unless the Secretary
of Labor issues a certification to the effect that qualified workers are
not available in the United States and that the employment of the
alien will not adversely affect the wages and working conditions of
persons similarly employed in this country. Pursuant to section
204.2(f), Title 8, Code of Federal Regulations, the required labor
certification must be obtained before any visa petition is approved for
third preference classification.
In Schedule A, Group I, section 60, Title 29, Code of Federal Regulations, the Secretary of Labor has indicated that he has, in advance,
issued a "blanket" certification pursuant to section Ma (a) (14) of the
Act with respect to all "Persons who received an advance degree in a

particular field of study from an institution of higher learning accredited in the country where the degree was obtained (comparable to a
Ph. D..or master's degree given in American colleges or universities)."
The Education Directory 1965-1966, Part 3, Higher Education,
published by the Department of Health, Education, and Welfare lists
Miami University, Oxford, Ohio, as an accredited university. Therefore, the maseer's degree bestowed upon the beneficiary is sufficient to
qualify her for the "blanket" certification authorized by the Secretary
of Labor.
Section 101(a) (32) of the Act, as amended, provides that, "The
term 'profession' shall include but not be limited to architects, engineers, lawyers, physicians, and teachers in elementary or secondary
schools, colleges, academies or seminaries."
The beneficiary's vocation, that of vocational counselor, is not specifically named in section 101 (a) (32) of the Act as a profession. However, the Dictionary of Occupational Titles, Volume 1, Definitions of
Titles, Second Edition, published in 1949 by the Department of Labor,
lists the occupation of "vocational counselor" as "professional and
kindred" (page 1457). The Third Edition of that Volume published
in 1965, on page 173 also classifies the position of vocational counselor
as "professional and kindred." In addition, Volume II of the Third
Edition of the Dictionary, at page 295, contains the following statements concerning the nature of the work and the educational and
training requirements for entry into the occupation of vocational counselor and related occupations : "Work activities in this group primarily
involve guiding and/or counseling individuals or groups in the solution of occupational, educational, personal or social problems. Typical
situations would be assisting prison parolees in gaining employment
and adjusting to society; . . . counseling unhappy or frustrated

460

Interim Decision #1795
workers or jobseekers into more fulfilling work; .. .". "A college degree is the minimum requirement for entry into this field. In most
cases, education beyond the 4-year college level is required. . . . Most
municipal and State governments and private organizations require
two years of graduate study. . . . Most States issue counselor certificates only to people with a master's degree or the equivalent in counselor education, as well as actual teaching experience."

The high degree of education and experience required for entry into
the field of vocational counselor is comparable to the degree of education required for the specific professions named in section 101(a) (82),
supra. Accordingly, it is concluded that the applicant as a. vocational
counselor is a qualified member of the professions.
ORDER: It is ordered that the petition be approved and the beneficiary accorded third preference under section 2u3 (a) (3) of the Immigration and Nationality Act, as amended.

461

